The indictment was in two counts. Count 1 charges embezzlement of an automobile, and the second count charges larceny of the same automobile. The defendant interposed demurrer to the indictment, which demurrer was overruled.
The theory of a joinder of different counts alleging distinct offenses is *Page 124 
that the pleadings may be so formed as to meet any phase of the evidence regarding the crime. It is permissible to join a count in embezzlement with one charging larceny of the same property. Jones v. State, 19 Ala. App. 600, 99 So. 770; Mayo v. State.30 Ala. 32.
There is no bill of exceptions, and we find no error in the record.
The judgment is affirmed.
Affirmed.